DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 21/2022 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on October 17, 2019. 
Status of Claims
Amendments to claims 1 and 10 have been entered.
Claims 12 and 13 have been canceled.
Claims 14 – 19 have been added.
Currently claims 1, 3 – 5, and 7, 9 – 11 and 14 – 19 are currently pending.  
Response to Remarks
Without conceding to Applicant’s remarks, the Examiner has found at least one other reference to include in the prior art rejection.  
Applicant states that Junji only retrieves data from two memories 125 and 126 prior to FFT processing.  See Remarks Page 11.
In response, Junji Fig. 9 clearly shows FFT 124 both retrieving from as well as sending the data to memories 125 and 126.  
Applicant states that Junji’s Fig. 9 does not teach the functionality of accessing two memories is not performed in conjunction with a compression operation performed on FFT-transformed data as claimed.  
In response, Rao was used to teach compression on FFT data.  See, e.g., Rao Para. 28 Fig. 2 (citing Para. 28 “The post-processing block 213 is for computing a magnitude of the Fourier transformed samples and performing a data compression operation (e.g., log 2 operation) for generating post-processed radar data. Data compression is optional and is configurable.”).  Note that compression is performed in post-processing 213 following the FFT 212b as shown in Rao’s Fig. 2.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the items 107, 201, 106, 202 and 230 must be shown or the feature(s) canceled from the claim(s).  The specification at Para. 47 states “Fig.2 shows a portion of the processing part 102 of Fig.1 in more detail. The results determined by the first stage FFT 108 are stored in the temporary storage 106 by using two memories 202 and 203 in an alternating manner as follows: …” Perhaps, the “processing part” refers to items 106, 202 and 230.  Regardless, Figure 2 does not show item 107.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
When considering the level or ordinary skill and state of the prior art, the following cases should be considered:
Chiu (US 2018/0172816) teaches a two-dimensional FFT as shown in Fig. 2 wherein the first FFT is a range FFT and the second is a Doppler FFT. 
Hier (US 2004/0227773) teaches “the filtering, decimation, and interpolation process described herein can also be used in conjunction with data compression (Para. 52).”
Ygnace (US 2018/0045810) teaches “The results calculated at the processing stage 202 may be stored in any memory. It may be in particular an option to store the results at the location in the memory 201 from where the data to be processed into those results was read. In this case, at least one output buffer 206 may be provided which is filled by the processing stage 202. The DMA output 204 may thus write back the data from the output buffer 206 to the memory 201 (Para. 43).”  Ygnance also teaches floating point operations for FFT.  See Para. 67-68 and 79.
Jansson (US 2001/0030585) teaches “temporary information and in the memory 16 of the filter 10 storing the calculated mathematical function (Para. 33).”
NPL document titled CE1911 Laboratory teaches “the central processing unit will execute an add operation that reads the operands from the register, completes the arithmetic, and writes the result to a third register (Page 1).” 
NPL document titled the CPU, Instruction Fetch & Execute teaches “The Accumulator is used to store data that is being worked on by the ALU and is the key register in the data section of the cpu (Page 2).”

Claims 1, 3, 5, 7 and 10-11 are rejected under 35 U.S.C. 103 as being obvious over Junji (JP 2010230519) in view of Kiyosawa (JP 2018/163090), Shirai (US 2009/0121918) and Rao (US 2017/0363711).
As to claims 1 and 10, Junji teaches a radar device (Abstract) comprising one or more processing circuitry configured to:
 store  data  (Fig. 9 shows memory units 125 and 126 receiving data from ADC 102); 
(Fig. 9 item 124.  As discussed supra, calculations need to be stored in memory while being processed); 
retrieve the FFT-transformed data from the second temporary storage and conduct a compression operation on the retrieved FFT-transformed data to form compressed data (Junji Fig. 9 shows the FFT data is stored in two different memories thus constituting further compression in that each memory only has half of the FFT results thus meeting the scope of compression.  In the interest of compact prosecution, a secondary reference Rao will also be used to teach this limitation in an alternate manner as discussed below.); 
wherein the second temporary storage comprise at least two memories (Junji Fig. 1 or 9 items 125 and 126),
the FFT-transformed data are stored sequentially in the at least two memories in an alternating manner (Junji: Fig. 1 or 9 FFT calculations are fed to items 125, 126 via a switch located in item 134 that can alternate between items 125 and 126.  See also Junji Page 4 “a switch for controlling the switching in order to alternately perform reading and writing using the two memories of the first memory 125 and the second memory 126.”) and 
the compression of the FFT-transformed data are conducted by accessing the at least two memories such that the FFT-transformed data are read from the memory of the at least two memories which is currently not being used for storing the FFT-transformed data (Junji: Fig. 9 items 131 and 132 show the output of FFT data to item 110 is coupled to one of memories, e.g. 126, while FFT is performed on the other memory, e.g. 125, as shown in Fig. 9); and 
store the compressed data in a memory (Fig. 9 item 112 “third memory”)
Applicant argues that Junji does not both store data sequentially and alternatively in two different memories. See Remarks Page 11.  Junji at Page 4 states “a switch for controlling the switching in order to alternately perform reading and writing using the two memories of the first memory 125 and the second memory 126.”  The issue that Applicant appears to make is whether data is written to memories 125 and 126 in a sequentially manner such that, for example, data point 1 goes to 125, data point 2 goes to 126, etc.  In the interest of compact prosecution, another reference is brought in.  
In the same field of endeavor, Kiyosawa teaches “The recording / addition control unit 40 (addition processing unit 42) executes a recording data recording process in which the recording data that is sequentially input is alternately recorded in the first recording data storage area or the second recording data storage area in the memory unit 31 (Page 5).”
In view of the teachings of Kiyosawa, it would have been obvious to a person having ordinary skill in the art at the time of filing to sequentially alternate the alternate memories 125 and 126 of Junji in order to make it easy to reproduce an RF signal.  See Kiyosawa Abstract.  Also, a Fourier transform has symmetrical properties such that only half of the FFT data is needed in order to reconstruct the data thus each symmetrical half of data could be saved in separate memories and used separately without any loss of information.  
Junji does not provide particulars of the pre-processing unit 123 shown in Fig. 9 as it relates to interference mitigation.  
In the same field of endeavor, Shirai teaches interference detection and removal.  See Shirai Fig. 5 item 30 including items 18 and 26 and 27.  
In view of the teachings of Shirai, it would have been obvious to a person having ordinary skill at the time of filing to filter out interference thereby improving the single-to-noise data of the radar signal and improving the probability of correct detection.  As such, one of ordinary skill would have been motivated to perform interference suppression before taking the FFT as taught by Junji.  
Junji teaches having FFT data split between memories 125 and 126 of Fig. 9 which is believed to meet the scope of data compression.  In the interest of compact prosecution, another reference is brought in to teach data compression.  
In the same field of endeavor, Rao teaches data compression on FFT data in paragraph 28 for the purpose of saving memory allocation thus assuming arguendo Junji does not teach compression it would have been obvious to apply data compression to conserve memory allocations wherein compression could simply refer to conventional and well-known data compression wherein the data is under-sampled or decimated and then recovered via interpolation for the purpose of reducing memory size/costs.  Note that compression is performed in post-processing 213 following the FFT 212b as shown in Rao’s Fig. 2.  As such it would have been obvious to modify Fig. 2 of Junji to have located downstream from item 132 of Junji Fig. 9 to include one or more of the post processing/data compression item 213 (Para. 28 of Rao), output buffers 130 and memory 145 or main processor item 135 (store the compressed data in a memory) as taught by Rao Fig. 2 in order to store determinations 111 as taught by Junji Fig. 9 so that said determination results take up less computer space/memory but can also be retrieved and re-evaluated at a later data to possibly compare with other collected data that also could be compressed further saving more computer space thus allowing for collected data/results collected at different times to be evaluated and studied.  
Rao also teaches performing an IFFT on the output of the FIR filter.  see Rao Para. 53 (citing “performs an I-FFT (inverse FFT) on the output of the pre-processing block” Fig. 2 item 211).  Rao further teaches windowing item 212a of Fig. 2 wherein windowing is known by a person of ordinary skill to reduce rippling effects caused by taking an FFT item 124 of Junji’s Fig. 9.  
As such, it would have been obvious to modify item 30 “Interference Suppression Section” of Junji modified by Shirai as shown in Shirai’s Fig. 5 to include an IFFT and windowing at least after item 26 of Shirai’s Fig. 5 in order to reduce rippling effects when taking an FFT as taught by Junji thereby improving signal quality and reducing loss of information due to taking FFTs and going back and forth between the frequency domain and time domain for various applications such as pre-processing, e.g. interference suppression, and post-processing, e.g. detection.  
As to claim 3, Junji in view of Kiyosawa, Shira and Rao teaches the device according to claim 1, wherein the first temporary storage and the second temporary storage comprise at least one register or at least one buffer (Rao Para. 33 “This memory can comprise an accelerator register configuration for the 16 different operations (each such configuration being referred to as a parameter-set). This allows the HWA to perform pre-configured chained sequence of operations without frequent intervention from the μP 135′.”  See also Rao Para. 22 “The ADC buffers 120 and the output buffers 130 together provide the local memories for the HWA 125 (together shown as accelerator local memories 217 in FIG. 2 described below). The local memory 217 is a split memory that includes ADC buffers 120 for storing radar data samples received from a digital front end (e.g., digital front end 115 in FIG. 1) and output buffers 130 for receiving post processed radar data from a post-processing block 213.  It is noted that although ADC buffers 120 and output buffers 130 are designated as input buffers and output buffers respectively, each of these 4 buffers has more generic applicability. For example, during periods when the digital front end is not streaming data to the ADC buffers 120 (such as during inter-frame periods), the HWA 125 is free to utilize any of the buffers as input/output buffers and in such periods the ADC buffers 120 operate as a generic buffers are not limited to storing samples output by the digital front end 115.”).
In view of the teachings of Rao, it would have been obvious to use registers to simplify operand fetching logic of functional modules.  It would have also been obvious to use buffers to increase system throughput and reduce response time.  
As to claim 5 (Fig. 1 of Spec.), Junji in view of Kiyosawa, Shira and Rao teaches the device according to claim 1 wherein the first temporary storage and the second temporary storage are different (Junji items 125, 126 meet scope of second memory; Junji as modified by Rao teaches a first memory.  See Rao Fig. 2 item 211 and 210 and item 255.).
As to claim 7, Junji in view of Shirai and Rao teaches the device according to claim 1, wherein the FFT is a first stage FFT (Junji only teaches one FFT which by definition is the range FFT.  Please refer to Graham factors above).
As to claim 11, Junji in view of Kiyosawa, Shira and Rao teaches a non-transitory computer program product loadable into a memory of a digital processing device, comprising software code portions for performing the acts of the method according to claim 10 (Junji Fig. 9 and Rao Fig. 2).
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Junji in view of Kiyosawa, Shira and Rao and in further view of Fayyad (US 6,549,907).
As to claim 4, Junji in view of Kiyosawa, Shira and Rao teaches the device according to claim 2, wherein the first temporary storage and the second temporary storage are at least one order of magnitude smaller than the memory in which the compressed data are stored (Rao: Para. 28 “data compression”).
One of ordinary skill would expect data compression to on at least an order of magnitude smaller.  Nonetheless in the interest of compact prosecution the Examiner includes an additional reference. 
In the same field of endeavor (computation), Fayyad teaches “the data is compressed by dramatic factors, and can be three to four orders of magnitude smaller than the original data size (3:1-18).”
In view of the teachings of Fayyad, it would have been obvious that the data compression of Junji in view of Shirai and Rao would have been at least an order of magnitude smaller because the point of data compression is to reduce size of data for the purpose of quicker downloads and uploads and requiring less space.  Data compression spans across many disciplines and is taught to all engineers regardless of background.  
Also note that the FFT is matrix multiplication thus the interference data would be magnitudes less than the FFT data which is eventually compressed.  
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Junji in view of Shirai and Rao and in further view of Applicant Admitted Prior Art (AAPA).
As to claim 9, Junji in view of Kiyosawa, Shira and Rao teaches the device according to claim 1, wherein the FFT-transformed data and the compressed data are floating point data (this would be the assumption).
The Examiner takes Official Notice now AAPA in light of the Graham factors discussed supra that floating point is conventionally used to process computer data including FFT data because of numerous advantages including the fact that any type and any size of numbers can be represented easily and there exists commercially several standardized representations for the floating point.  Official Notice is appropriate because floating point is practically inherent or at least commercially available.  
Allowable Subject Matter
Claims 14 – 17 and 18 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 14 – 17, the prior art of record does not at least teach “wherein the one or more processing circuitry further comprises a min/max circuit configured to determine a minimum signal and a maximum signal based on the FFT-transformed data, and wherein the one or more processing circuitry is further configured to employ the minimum signal and the maximum signal with the FFT-transformed data in the compression operation.”
Regarding claims 18 – 19, the prior art of record does not teach “determining, using a min/max circuit of the one or more processing circuitry, a minimum signal and a maximum signal from the FFT-transformed data concurrently with the storing of the FFT-transformed data in alternate ones of the at least two memories of the second temporary storage (emphasis added).”
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648